The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-12 have been examined.Claims 1-12 have been rejected.

Response to Arguments
The arguments submitted June 16, 2022 have been fully considered but are not persuasive.	Applicant argues that the rejection is unclear as to what is considered invalid data, because the rejection states that metadata is invalid data and that non-package data is invalid data.  The examiner respectfully submits that the broadest reasonable interpretation of the term "invalid data" is very broad, because "valid" is subjective based on context.  The term therefore includes any data that is not directly instructional to a particular end use (i.e. the payload data, although if data is handled in a different context, this payload data may be considered invalid data as well).  The term "invalid data" includes metadata, header data, security data, requirements data.  The term "valid data" includes any data that can be considered valid for some purpose.  It does not require exclusion of data that is considered to be "invalid data".  Metadata, header data, security data and requirements data can also be considered valid data.	Applicant argues that the rejection is internally inconsistent as to how it is interpreting metadata, and that if it is interpreted as disclosing one claim limitation then it cannot be interpreted as disclosing a second limitation.  The examiner respectfully disagrees.  Arguments based on inconsistency are only persuasive where the references do not teach or render obvious a specific limitation.  Applicant has not identified any specific limitation that is not disclosed.  Also, limitations such as "valid data", "invalid data", "target file", "non-package data", "metadata", and other data, both in the claim and in the reference, are not necessarily mutually exclusive.  The rejection is not limited to committing to any one-to-one correspondence between terms in the reference and claim elements.  The examiner submits that non-package data is an example of metadata, which is itself an example of invalid data.	Applicant argues that it is unclear whether the crate of Kimberly is the claimed request or the claimed target file.  The examiner submits that the rejection is not limited to equating the crate with only one particular claim limitation.  However, the crate herein is not equated with any request signal itself but is a data package that is generated from the request (paragraph 151).  This being the case, Applicant argues that it is unclear what a request is being compared to or how a target file is obtained based on an analysis of the request.  The rejection cites paragraph 151 of Kimberly, which recites "onboard electronic distribution system 802 sends a request for the source to ground system 800 (message M3). Ground system 800 makes the crate corresponding to the request available for transfer. " This paragraph clearly recites a request.  Further, the ground system generates a crate corresponding to the request; which requires at least some basic analysis of the request.	Applicant argues that it is unclear whether the "selected data files" of Kimberly are the claimed "File data" or the "valid data".  The examiner submits that the rejection is not limited to equating the data files of Kimberly with just one claim limitation.  In this case, the data files of Kimberly include file data, invalid data (metadata) and valid data, and therefore can fulfill any and all of these limitations.  Applicant has not identified any specific limitation that is not taught by Kimberly.	Regarding claims 4 and 10, Applicant argues that Kimberly fails to teach the invalid data set being generated in predefined fields of the target file.  This claim was rejected based on 35 U.S.C. 103 and Applicant has not addressed the obviousness rational described in the rejection.  The rejection has admitted that Kimberly does not expressly disclose this limitation, but states that a modification which would result in fulfilling this limitation is obvious.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimberly (US Patent Application Publication 2009/0138871). As per claim 1, Kimberly ('871) discloses a method for verifying data loading requirements of an avionics unit, the method comprises:
	receiving, by a processor, a request for data loading (paragraphs 150 and 151, an onboard electronic distribution system connects with ground system and requests a crate package), wherein the request comprises file data (Figure 91, step 9106 selected data files are stored in the crate; the request for a crate package, as in paragraphs 150 and 151 includes identifying file data such that the package can be generated), and data loading requirements associated with an avionics unit (paragraph 571, metadata is compared to a set of rules related to source or manufacturer of aircraft software or type of aircraft; the metadata includes data related to these requirements);
	obtaining, by the processor, target file from a repository based on an analysis of the request (paragraph 151, the ground system generates the crate corresponding to the request);
	generating, by the processor, valid data set (Figure 91, a set of selected data files are included in the crate) and invalid data set in the target file based on an analysis of the data loading requirements (all non-package data is considered invalid data because it is not the payload data used for operating an aircraft; paragraphs 551-552 and Figure 91, a user password is used to create digitally signed files; paragraphs 151 - 152 describe validating signatures associated with a crate); and
	verifying, by the processor, predefined data loading requirements associated with the avionics unit (paragraph 571, rules are used to validate the metadata and paragraphs 151-152, signatures are used to validate retrieved crate packages) using the invalid data set from the target file (the metadata is considered invalid data because it is not payload configuration data to be used by the aircraft). As per claim 2, Kimberly ('871) discloses the method as claimed in claim 1, further comprises loading the valid data set in the avionics unit when the predefined data loading requirements are satisfied (Figure 92 and paragraphs 151-152, after signature metadata is checked, the crate is unpacked). As per claim 3, Kimberly ('871) discloses the method as claimed in claim 1, further comprises cancelling the loading of the valid data set in the avionics unit when the predefined data loading requirements are not satisfied (Figure 92 and paragraphs 151- 152, if signature metadata is invalid an error is returned and the software package is not stored). As per claim 5, Kimberly ('871) discloses the method as claimed in claim 1, wherein the valid data set and the invalid data set is one of Loadable Software Parts (LSPs) (paragraphs 3 and 165, the system is for managing loadable software airplane parts) or media sets.

As per claim 6, Kimberly ('871) discloses the method as claimed in claim 1, wherein the invalid data set is generated based on user inputs associated with the data loading requirements (paragraphs 551-552 and Figure 91, a user password is used to create digitally signed files). As per claims 7-9, these claims recite limitations found in claims 1-3, respectively, and are respectively rejected on the same grounds as claims 1-3. As per claims 11-12, these claims recite limitations found in claims 5-6, respectively, and are respectively rejected on the same grounds as claims 5-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimberly ('871). As per claim 4, Kimberly ('871) discloses the method as claimed in claim 1. 

Kimberly ('871) does not expressly disclose the method wherein the invalid data set is generated in predefined fields of the target file. 
Kimberly ('871) teaches using a user password to sign data within a crate (paragraphs 551 and 552).  Kimberly ('871) teaches that signatures within a crate are validated (paragraphs 145 and 152), a crate is validated based on signature (paragraph 164), and that a crate tool signs a software part with a signature before it is stored (paragraph 168).The examiner takes official notice that it is well known in the art to insert metadata into pre-determined or preset fields or regions of a file (see, for example, various attached references). 
Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the signature data added to a crate, as taught by Kimberly ('871) such that the signature data is stored to a predefined location in the crate. This modification would have been obvious because the signature data needs to be retrieved for validating (paragraph 565) and use of a predetermined location, as would be clear to one of ordinary skill in the art, allows a validation function to find the signature without needing to extensively search through the crate package data. 
As per claim 10, this claim recites limitations found in claim 4 and is rejected on the same grounds as claim 4.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi teaches detecting malware by analyzing a header of a file and contained signature data.  Iwamura teaches an image file validation system in which generated digital signature data is inserted into a predetermined area of an image file.  Pasquinelli teaches added a digital stamp to a predefined area of a bitmap file to avoid illegal use of the file and ensure reliability of the file.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114